EXHIBIT 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of December 29, 2000, by and between Medix Resources, Inc., a Colorado corporation (the "Company"), and RoyCap Inc., an Ontario corporation (the "Purchaser"). R E C I T A LS WHEREAS, the Purchaser desires to purchase a Convertible Note (the "Convertible Note") of the Company which permits the Company to draw up to $2,500,000; WHEREAS, the Purchaser desires to purchase warrants to purchase up to 1,250,000 shares of Common Stock, $0.001 par value per share of the Company (the "Warrants"); and WHEREAS, the Company desires to issue and sell to the Purchaser, and Purchaser desires to purchase from the Company, the Warrants and the Convertible Note subject to the terms and conditions set forth in this Agreement. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy are hereby acknowledged, the Company and the Purchaser agree as follows: 1. DEFINITIONS 1.1. Certain Terms . For purposes of this Agreement, (a) "Business Day" shall mean any day except Saturday, Sunday and any day which shall be a federal legal holiday or a day on which banking institutions in the State of Colorado generally are authorized or required by law or other governmental action to close; (b) "Closing Date" means the 10th day of January, 2001, or such earlier or later date as is agreed to in writing by the Company and the Purchaser, or their respective counsel; (c) "Closing Bid Price" means the closing bid price for the Common Stock on the American Stock Exchange or on such subsequent market as the Common Stock is then listed and if not so listed, as reported by the National Quotation Bureau Incorporated or similar organization or agency succeeding to its functions of reporting prices at the close of business on any particular date; (d) "Common Stock" means the Company's common stock, $0.001 par value per share and any other securities into which such stock shall hereinafter be redistributed or recapitilized; (e) "Dollars" or "$" means lawful money of the United States of America; (f) "Effective Date" means the date the Registration Statement has been declared effective by the U.S. Securities and Exchange Commission, with respect to all Registerable Securities; (g) a "Person" means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind; (h) "Registerable Securities" means the Common Stock of the Company to be issued upon: (i) the conversion, redemption, or exercise of the option granted to the Purchaser upon the call of the Convertible Note; (ii) the exercise of the Warrants; or (iii) the payment of interest on the Convertible Note by way of the issuance of Common Stock. (i) "Registration Statement" means the registration statement to be filed with the U.S. Securities and Exchange Commission pursuant to the Registration Rights Agreement with respect to all Registerable Securities; (j) [Intentionally Deleted]; (k) "Transaction Documents" has the meaning ascribed thereto in Section 4.1; and (l) "Trading Days" has the meaning ascribed thereto in the Convertible Note 1.2. Knowledge and Belief . References to the knowledge or belief of the Company mean the actual knowledge or belief of members of senior management of the Company. 2. SALE AND PURCHASE 2.1. Sale and Purchase . Subject to the terms and conditions hereof, at the Closing, the Company hereby agrees to issue and sell to the Purchaser and the Purchaser agrees to purchase from the Company, (i) the Convertible Note; and (ii) the Warrants. The Warrants shall be purchased for an aggregate purchase price of One Dollar ($1.00). Advances shall be made by the Purchaser pursuant to the Convertible Note in accordance with the provisions hereof and the aggregate advances thereunder shall constitute the principal indebtedness under the Convertible Note. 2.2. Availment . On the day of Closing (as hereinafter defined) the Purchaser shall advance the sum of Seven Hundred and Fifty Thousand Dollars ($750,000) to the Company ("Tranche 1") less all expenses properly deductible pursuant to the terms hereof. Provided that the Company is in full compliance with the Transaction Documents at the time, additional draws may be made by the Company in the amounts and within the time periods set out below: (a) Two Hundred and Fifty Thousand Dollars ($250,000) within ten (10) business days from the Effective Date ("Tranche 2"); and (b) Five Hundred Thousand Dollars ($500,000) within ten (10) business days of each of the following: (i) the 60th day from the Effective Date ("Tranche 3"); (ii) the 90th day from the Effective Date ("Tranche 4"); and (iii) the 150th day from the Effective Date ("Tranche 5"). Notwithstanding the foregoing, the Purchaser shall not be under any obligation to make any advance under, Tranche 2, Tranche 3, Tranche 4 or Tranche 5 unless on each of the five (5) Trading Days ending the day prior to a request for an advance by the Company the Closing Bid Price exceeds One Dollar ($1.00). 2.3. Conditions to Subsequent Advances . The obligations of the Purchaser to advance Tranche 2, Tranche 3, Tranche 4 and Tranche 5 (collectively, the "Subsequent Tranches") shall terminate on October 31, 2001. In addition to the requirement that the Company be in compliance with all Transaction Documents, the Purchaser shall be under no obligation to advance any of the Subsequent Tranches in the event: (a) there is a material adverse change in the business operations, properties, prospects or financial conditions of the Company not publicly reported since the most recent drawdown; (b) any statute, rule, regulation, executive order, decree, ruling or injunction has been issued or is in effect which restricts, prohibits or materially adversely affects the consummation of the transactions contemplated hereby, including the exercise of any of the Warrants or the conversion of the Convertible Note; or (c) any material litigation or proceeding potentially adverse in any material respect is commenced against the Company or any of the Subsidiaries, as defined below, and remains pending, including any investigation by a governmental authority which seeks to restrain, prevent or materially change the transactions contemplated hereby, or seeking damages in connection therewith. 3. CLOSING, DELIVERY AND PAYMENT 3.1. Closing . The closing (the "Closing") of the sale and purchase of the Convertible Note, the Warrants (collectively called the "Securities") shall take place on the date hereof at the offices of Fogler Rubinoff LLP, or at such other place and at such other time as the Company and Purchaser may mutually agree (such date is hereinafter referred to as the "Closing Date"). 3.2. Delivery; Payment . At the Closing, subject to the terms and conditions hereof, the Company will deliver to the Purchaser (i) the Convertible Note in the form attached hereto as Exhibit A, (ii) the Warrant Agreement in the form attached hereto as Exhibit B, and (iii) the Warrant to acquire up to 500,000 Common Stock substantially in the form attached hereto as Exhibit C, to be purchased at the Closing by the Purchaser, against payment of the sum of Seven Hundred and Fifty Thousand Dollars ($750,000) therefor by wire transfer made payable to the order of the Company or as it shall direct, subject to a deduction for fees incurred by the Purchaser as set out in Section 7.1 hereof. The Company shall also execute and deliver the executed Registration Rights Agreement and such other closing documents set out in Section 6.1 hereof, including an opinion of counsel to the Company, and such other closing documents as counsel to the Purchaser reasonably requests. 4. REPRESENTATIONS AND WARRANTIES 4.1. Representations and Warranties of the Company . The Company hereby makes the following representations and warranties to the Purchaser: (a) Organization and Qualification . The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Colorado with the requisite corporate power and authority to own and use its properties and assets and to carry on its business as currently conducted. The Company has no subsidiaries other than National Care Resources - New York, Inc., National Care Resources-Colorado, Inc., National Care Resources-Texas, Inc., TherAmerica Inc. and Cymedix Lynx Corporation, JJ Care Resources, Inc. (the "Subsidiaries"). The Subsidiaries are entities, duly organized, validly existing and in good standing under the laws of their respective states of incorporation, with the requisite corporate power and authority to own and use its properties and assets and to carry on their business as currently conducted. Each of the Company and the Subsidiaries are duly qualified to do business and is in good standing as a foreign corporation or other entity in each jurisdiction in which the nature of the business conducted or property owned by them makes such qualification necessary, except where the failure to be so qualified or in good standing, as the case may be, could not, individually or in the aggregate, (x) adversely affect the legality, validity or enforceability of the Securities or any of this Agreement, the Warrant Agreement or the Registration Rights Agreement (collectively, the "Transaction Documents"), (y) have or result in a material adverse effect on the results of operations, assets, or condition (financial or otherwise) of the Company and the Subsidiaries, taken as a whole, or (z) adversely impair the Company's ability to perform fully on a timely basis its obligations under any of the Transaction Documents (any of (x), (y) or (z), a "Material Adverse Effect"). (b) Authorization; Enforcement . The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated by each of the Transaction Documents and otherwise to carry out its obligations thereunder. The execution and delivery of each of the Transaction Documents by the Company and the consummation by it of the transactions contemplated thereby have been duly authorized by all necessary corporate action on the part of the Company and no further action is required by the Company. Each of the Transaction Documents has been duly executed by the Company and, when delivered (or filed, as the case may be) in accordance with the terms hereof, will constitute the valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforcement may be limited by bankruptcy, insolvency, moratorium or similar law affecting creditors' rights generally, or by general principles of equity. Neither the Company nor any Subsidiaries are in violation of any of the provisions of its respective certificate of incorporation or by-laws. (c) Capitalization . The Company's authorized capital stock consists of 100,000,000 shares of Common Stock, 488 shares of 1996 Convertible
